Citation Nr: 1145961	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-06 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a back disability, to include as secondary to bilateral inguinal hernias.

4.  Entitlement to service connection for bilateral carpal and cubital tunnel syndrome, to include as secondary to bilateral inguinal hernias.

5.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to February 1972, with service in the Republic of Vietnam (Vietnam).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2007 and July 2008 of the Columbia, South Carolina, and St. Petersburg, Florida, (respectively) Regional Offices (RO) of the Department of Veterans Affairs (VA).

New and Material Evidence

To establish jurisdiction over the issue of entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition and PTSD, the Board must first consider whether new and material evidence has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been submitted to reopen the claim.




Recharacterization of Issue on Appeal

The Veteran originally filed a claim of entitlement to service connection for a nervous condition, thereafter changing his claim to one for PTSD.  The medical evidence of record indicates that the Veteran has also been diagnosed with depression.  Although not claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is.]

Remanded Issues

The issues of entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition and PTSD (on the merits), a back disability, bilateral carpal and cubital tunnel syndrome, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  In a February 1997 rating action, the RO denied the Veteran's claim of entitlement to service connection for a nervous condition; the Veteran did not appeal this determination.

2.  The additional evidence associated with the Veteran's VA claims file since the February 1997 rating action is not cumulative or redundant of evidence previously considered and by itself, and when considered with previous evidence, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition and PTSD.

CONCLUSIONS OF LAW

1.  The February 1997 rating action, which denied entitlement to service connection for a nervous condition, is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been presented sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition and PTSD.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of a Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, as the application to reopen the claim of service connection for an acquired psychiatric disorder, to include a nervous condition and PTSD, is favorable to the Veteran, no further discussion of the VA's "duty to notify" and "duty to assist" obligations is necessary.

II.  New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).  A Board decision is final.  See 38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.


New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), however, the United States Court of Appeals for Veterans Claims (the Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

After reviewing the record, and for the reasons expressed immediately below, the Board is of the opinion that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition and PTSD.  The February 1997 rating action denied the Veteran's claim of entitlement to service connection for a nervous condition.  At the time of the February 1997 denial, the Veteran's service treatment records, an April 1972 VA Compensation and Pension examination report, and outpatient treatment records from the VA Medical Center in Baltimore, Maryland (dated November 30, 1990 to January 17, 1991) were of record.  

The February 1997 rating action found that the Veteran's service treatment records were completely negative for any complaint, treatment or diagnosis of a psychiatric disorder.  Further, the medical evidence associated with the Veteran's VA claims file was also negative for a diagnosed psychiatric disorder.  The Veteran was informed that a well-grounded claim for service connection required evidence of a current disability, evidence of incurrence or aggravation of a disease or injury in service, and evidence of a nexus, or link, between the in-service disease or injury and the current disability.  As the Veteran failed to meet all three of these requirements, his claim was denied.  See Rating Decision, February 12, 1997.

Objective evidence has been added to the record since the February 1997 rating action.  This evidence includes: the Veteran's statement regarding in-service stressful events; treatment records from the VA outpatient clinic in Knoxville, Tennessee, dated in November 2006 through January 2007; treatment records from Reach's Community Health Center, dated from May 2000 to December 2006; treatment records from St. Mary's of Campbell County, dated from October 2003 through March 2004; treatment records from J.G., M.D., dated July 1994 through February 1997; treatment records from the LaFollette Medical Venter, dated in December 1996; treatment records from K.H., M.D., dated in January 1997; treatment records from the LaFollette Community Clinic, dated from July 1994 through February 1997; a copy of the Social Security Administration (SSA) decision, received in January 2007; treatment records from R.D., M.D. and R.C., M.D., dated from October 2002 through October 2004; and the Veteran's lay statements.  This new evidence contains diagnoses of depression, a nervous condition, and PTSD.  This evidence is not cumulative or redundant; it has not been submitted previously.  The evidence raises a reasonable possibility of substantiating the claim since, when considered with the old evidence, it triggers the Secretary's duty to assist.  See Shade, supra.  Accordingly, the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, is reopened, and must be considered in light of all the evidence, both old and new.


ORDER

The application to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition and PTSD, is granted and, to that extent only, the appeal is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition and PTSD (on the merits), a back disability, bilateral carpal and cubital tunnel syndrome, and bilateral hearing loss.

Review of the record reveals that the last VA treatment records associated with the Veteran's VA claims file are dated in May 2009.  The Board is aware of the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), wherein the Court held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  As such, the AMC/RO must obtain and associate copies of the Veteran's VA treatment records dated from May 2009 to the present.

In January 2007, VA received notice that the Veteran is in receipt of SSA disability benefits.  It does not appear that the RO attempted to obtain the SSA records used in the Veteran's disability determination.  Pursuant to Littke v. Derwinski, 1 Vet. App. 90 (1990), the RO should obtain all records associated with such determination.

Back Disability

Review of the Veteran's service treatment records reveals that in October 1971, the Veteran was seen with complaints of back pain, with a corresponding diagnosis of chronic lumbar strain.  The Veteran has also established that he currently suffers from minimal lower lumbar levoscoliosis, degenerative arthritic spurring, and degenerative disc disease.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  As such, the Veteran must be afforded a VA spine examination to determine the nature and etiology of his current back disability.

Acquired Psychiatric Disorder

In November 2006, the Veteran submitted a statement indicating that, during his time in Vietnam, he was in constant fear of hostile military activity.  It does not appear that the RO attempted to contact the United States Army and Joint Services Records Research Center (JSRRC) to verify whether the Veteran's reported stressor is consistent with the places, types, and circumstances of his Vietnam service.  As such, JSRRC must be contacted to verify this information.

The Board also notes that VA has recently amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a Veteran's account.  VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  

Effective July 10, 2010, under 38 C.F.R. § 3.304(f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  As such, the Veteran must be afforded a VA PTSD and mental disorders examination to determine the nature and etiology of his current psychiatric disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is requested to obtain all available VA treatment records for the Veteran, dated from May 2009 to the present.  Any response received in accordance with this request should be memorialized in the Veteran's VA claims file.

2.  The AMC/RO is requested to contact the SSA to obtain copies of any records associated with the Veteran's successful claim of entitlement to SSA disability benefits.  Any response received in accordance with this request should be memorialized in the Veteran's VA claims file.

3.  Thereafter, the AMC/RO is requested to schedule the Veteran for a VA spine examination with an appropriate expert.  The VA examiner must thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the examination.  The VA examiner should note this has been accomplished in the examination report.  The VA examiner is requested to address the nature and etiology of the Veteran's current back disability.  Specifically, the VA examiner is requested to address the following:

(a)  State all diagnoses associated with the Veteran's spine.

(b)  Thereafter, state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed spine disabilities are the result of a disease or injury in military service.  The VA examiner is requested to address the Veteran's October 1971 in-service injury and the January 1997 private treatment record of J.W.G., which indicated the Veteran had a prior whiplash injury.

(c)  All opinions expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

4.  The AMC/RO is requested to contact the JSRRC in order to determine whether the Veteran's reported stressor of fear of hostile military action is consistent with the places, types, and circumstances of his Vietnam service.  His stressors are reported in statements from the Veteran dated in March 2008, and November 2006.  

5.  After receiving a response from the JSRRC, the AMC/RO is requested to schedule the Veteran for a VA PTSD and mental disorders examination with a VA psychologist or psychiatrist.  The VA examiner must thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the examination.  The VA examiner should note this has been accomplished in the examination report.  Thereafter, the VA examiner should specifically address the following:

(a)  State whether the Veteran currently suffers from PTSD, consistent with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition of the American Psychiatric Association (DSM-IV).

(b)  State whether the Veteran currently suffers from any other psychiatric diagnoses consistent with the DSM-IV.

(c)  In addition to the other information provided in the examination report, state whether or not the claimed stressors are related to the Veteran's fear of hostile military or terrorist activity.

(d)  Thereafter, state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran currently suffers from PTSD, or any other diagnosed psychiatric disorder, as a result of his time in military service.

(e)  All opinions expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

6.  Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  See Stegall v. Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  Once the above actions have been completed, the AMC/RO should readjudicate the Veteran's claims.  If the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


